DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/10/2020 and 09/30/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 15-17, 19-26, 29-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Patent No. 9,459,692, hereinafter “Li”) in view of Ota et al. (US. Pub. No. 2018/0061134, hereinafter “Ota”).
As to claims 23 and 15,    (New) Li discloses a display system [figure 2, “103”] for displaying virtual content [figure 2, “250”, “251”], associated with its method for operating a head-wearable electronic display device [figure 2, headset “103”], comprising:
a head-wearable electronic display device [figure 2, headset “103”];
a recording device [figure 2, camera sensors “201” and “202” arranged on the display device “103”], arranged on the electronic display device, configured to determine a relative movement of the electronic display device with respect to a vehicle interior of a vehicle [abstract, update the headset’s display based on relative motion, sensors may include headset-mounted cameras that observe the vehicle’s interior from the user’s viewpoint]; and
a controller [figure 2, processor “220”] configured to
a recording range of the recording device to the vehicle interior to eliminate distortions resulting from a relative movement of vehicle with respect to external vehicle surroundings [figure 3, a recording range of the camera sensor “201” to the interior of the vehicle to eliminate distortions (as seen in figure 1, vehicle turning the curve) resulting from the moving of the vehicle, abstract], with regard to recording of the relative movement of the electronic display device with respect to the vehicle interior by the recording device [abstract, update the headset’s display based on relative motion, sensors may include headset-mounted cameras that observe the vehicle’s interior from the user’s viewpoint], and

Li does not expressly disclose to limit a recording range of the recording device to the vehicle interior.
Ota teaches a display system comprising an internal camera limiting a recording range of a recording device to a vehicle interior [paragraph 47, internal camera “2” acquires by taking images of the interior of the user’s vehicle] and an external camera recording range to a surroundings of the vehicle [paragraph 47, external camera “3” acquires by taking images of the surroundings of the user’s vehicle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system of Li to limit a recording range of the recording device to the vehicle interior, as taught by Ota, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 22,    (New) Li discloses the method according to claim 15, further comprising:
determining whether the electronic display device is located in the vehicle interior [figure 3, the sensor having a range limited by the construction of the interior, column 6, ll. 10-11]; and
when the electronic display device is determined to be located in the vehicle interior, limiting the recording range of the recording device to the vehicle interior [column 1, ll. 54-62, provide virtual reality displays that are responsive only to deliberate motions of a user within a moving vehicle, column 8, ll. 66-67, column 9, ll. 1-10].
claim 24,    (New) Li discloses the display system according to claim 23, wherein the electronic display device includes virtual reality glasses or augmented reality glasses [figure 2, virtual reality headset “103”].
As to claims 25 and 16,    (New) Li discloses the display system according to claim 23, associated with its method for operating a head-wearable electronic display device, wherein the recording device includes a sensor to record the relative movement of the electronic display device with respect to the vehicle interior [abstract, update the headset’s display based on relative motion, sensors may include headset-mounted cameras that observe the vehicle’s interior from the user’s viewpoint], the sensor having a range which is limited by construction to the vehicle interior [figure 3, the sensor having a range limited by the construction of the interior, column 6, ll. 10-11]. 
As to claims 26 and 17,    (New) Li, as modified by Ota, discloses the display system according to claim 23, associated with its method for operating a head-wearable electronic display device, wherein the recording device includes a sensor to record the relative movement of the electronic display device with respect to the vehicle interior [Li, abstract, update the headset’s display based on relative motion, sensors may include headset-mounted cameras that observe the vehicle’s interior from the user’s viewpoint], the sensor having a range limited to the vehicle interior [Li, figure 3, the sensor having a range limited by the construction of the interior, column 6, ll. 10-11, Ota, paragraph 47, internal camera “2” acquires by taking images of the interior of the user’s vehicle]. In addition, the same rationale is used as in rejections for claims 23 and 15.
As to claims 29 and 19,    (New) Li discloses the display system according to claim 23, associated with its method for operating a head-wearable electronic display device, wherein

when the electronic display device determines the vehicle is moving, the controller is configured to automatically limit the recording range of the recording device to the vehicle interior [column 1, ll. 54-62, provide virtual reality displays that are responsive only to deliberate motions of a user within a moving vehicle, column 8, ll. 66-67, column 9, ll. 1-10].
As to claims 30 and 20,    (New) Li discloses the display system according to claim 23, associated with its method for operating a head-wearable electronic display device, further comprising:
the electronic display device includes an interface to receive a predefined user input [column 6, ll. 24-25, roll, pitch and yaw], and
when the interface receives the predefined user input, the controller is configured to limit the recording range of the recording device to the vehicle interior [column 6, ll. 10-15].
As to claims 31 and 21,    (New) Li discloses the display system according to claim 23, associated with its method for operating a head-wearable electronic display device, wherein
the electronic display device is configured to execute an application which is restricted to use in the vehicle [figure 2, generate display image, column 1, ll. 54-62, provide virtual reality displays that are responsive only to deliberate motions of a user within a moving vehicle, column 8, ll. 66-67, column 9, ll. 1-10], and
the controller is configured to limit the recording range of the recording device to the vehicle interior in response to execution of the application by the electronic display device [column 1, ll. 54-62, provide virtual reality displays that are responsive only to deliberate motions of a user within a moving vehicle, column 8, ll. 66-67, column 9, ll. 1-10].
claim 34,    (New) Li discloses the display system according to claim 23, further comprising:
the vehicle, the vehicle including at least one sensor which provides positional data of the recording device with respect to the vehicle interior to the controller [abstract, data from the sensors on the headset is analyzed to determine the pose (orientation, position) of the headset relative to the vehicle], and
the controller is configured to limit the recording range of the recording device to the vehicle interior based on the positional data of the recording device provided by the at least one sensor and with reference to known dimensional data of the vehicle interior [abstract, data from the sensors on the headset is analyzed to determine the pose (orientation, position) of the headset relative to the vehicle, data from headset sensors and vehicle sensors to calculate the relative pose].
Claims 18 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ota, as applied to claims 15 and 23 above, further in view of Price et al. (US. Pub. No. 2014/0092332, hereinafter “Price”).
As to claims 27 and 18,    (New) Li discloses the display system according to claim 23, associated with its method for operating a head-wearable electronic display device, wherein the recording device includes a camera to record the relative movement of the electronic display device with respect to the vehicle interior [abstract, update the headset’s display based on relative motion, sensors may include headset-mounted cameras that observe the vehicle’s interior from the user’s viewpoint].
Li does not disclose the camera being configured so that detection of a region located outside the vehicle interior by the camera is set out of focus.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system of Li to have the camera so that detection of a region located outside the vehicle interior is set out of focus, as taught by Price, in order to determine a current line of sight of the driver (Price, paragraph 11).
As to claim 28,    (New) Li, as modified by Ota and Price, discloses the display system according to claim 27, wherein
the camera includes an electrically adjustable lens [Price, paragraph 48, constantly adjust the focus of the variable focus], and
the controller is configured to electrically adjust the lens so that objects inside the vehicle interior detected by the camera are in focus, and objects outside of the vehicle interior detected by the camera are out of focus [Price, paragraphs 11 and 48, active focus system is activated, an interior camera in the vehicle to track a driver’s eye movement…]. In addition, the same rationale is used as in rejection for claim 27.

Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the claims 32-33, such as “wherein the electronic display device is configured to detect whether the electronic display device is located inside the vehicle interior or outside the vehicle interior, when the electronic display device detects the electronic display device is located inside the vehicle interior, the controller is configured to automatically limit the recording range of the recording device to the vehicle interior, and when the electronic display device detects the electronic display device is located outside the vehicle interior, the controller is configured to set the recording range of the recording device to a recording range which is larger than when the recording range of the recording device is limited to the vehicle interior”, recited by claim 32. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NAN-YING YANG/            Primary Examiner, Art Unit 2622